DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on 8/3/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation pH 2-5, and the claim also recites pH 2-4 which is the narrower 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0259572 to Grumbine et al.
Regarding Claim 1, Grumbine et al. teaches a composition comprising abrasive grains, quaternary amine or salt  having alkyl group 2-4 carbons(Paragraph 32) and liquid carrier with pH 2-5 (Paragraph 18) and zeta potential 15-40 mV (Paragraph 13).
Regarding Claims 2, 3 and 8 Grumbine et al. teaches pH 2-5 and zeta potential greater than 15mV.
Regarding Claims 4 and 5, Grumbine et al.  teaches alkyl group 2-4 carbons.
Regarding Claim 6, Grumbine et al. teaches silanol groups (Paragraphs 19-23).
Regarding Claim 8, Grumbine et al. teaches 15-32 mV (Paragraph 13).
Regarding Claims 9 and 10, Grumbine et al. teaches acid (Paragraphs 26-28).


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0031205 to Mishima et al.
Regarding Claim 1, Mishima et al. teaches a composition comprising abrasive grains (Paragraphs 171-180), quaternary amine (Paragraph 210) and liquid carrier with pH 2-5 (Paragraph 29, 41, 54, 84, 102, 124, 207-211) and zeta potential greater than 15mV (Paragraph 176).
Regarding Claims 2, 3 and 8 Mishima et al. teaches pH 2-5 and zeta potential greater than 15mV.
Regarding Claims 4 and 5, Mishima et al.  teaches alkyl group 2-4 carbons.
Regarding Claim 8, Mishima et al.  teaches 15-32 mV (Paragraph 176)
Regarding Claims 9 and 10, Mishima et al. teaches acid (Paragraph 181-188).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259572 to Grumbine et al. (alternatively, US 2015/0031205 to Mishima et al.) in view of US 2019/0077994 to Park et al.
2. However, silanol group level less than 2.5 /nm2 is known to provide suitable conditions for polishing. For example, Park et al. teaches silanol groups less than 2.5 /nm2 (Paragraph 23)  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide silanol group level less than 2.5 /nm2 in the invention of Grumbine et al. (alternatively, Mishima et al.) to provide suitable conditions for polishing with predictable results. 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716